DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/31/2022 wherein claim 1 has been amended and claims 4-6 have been cancelled.
Claims 1-3 and 8-22 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 5/31/2022 overcome the rejection of claims 1-3, 8, 11 and 14-22 made by the Examiner under 35 USC 103 over Guimberteau et al. (US 2007/0224129). This rejection has been withdrawn in view of the amendments filed 5/31/2022.  
Applicants amendments filed 5/31/2022 overcome the rejection of claims 4-6, 9, 10 and 19 made by the Examiner under 35 USC 103 over Guimberteau et al. (US 2007/0224129) further in view of Fiore et al. (US 2011/0244050) and Farrell et al. (US 2010/0291183), evidenced by Dharmadhikari et al. (US 2008/0241238). This rejection has been withdrawn in view of the amendments filed 5/31/2022.  
Applicants amendments filed 5/31/2022 overcome the rejection of claims 12 and 13 made by the Examiner under 35 USC 103 over Guimberteau et al. (US 2007/0224129) further in view of Hager et al. (US 2004/0137054). This rejection has been withdrawn in view of the amendments filed 5/31/2022.  

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 11 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg et al. (US 5288501; of record) in view of Guimberteau et al. (US 2007/0224129; of record) and Fiore et al. (US 2011/0244050; of record), evidenced by Evonik and Dharmadhikari et al. (US 2008/0241238; of record).
Nurnberg provides a tableted dosage form comprising a coating composition, the coating comprising 20% by weight of polyvinyl alcohol (PVA) and pharmaceutically acceptable excipients such as polymethacrylate having cationic ammonium groups in an amount of from 3-40% by weight (see claims 1 and  14). It is observed that Nurnberg uses Eudragit RS30D as their quaternary methacrylate polymer which according to Evonik is an insoluble polymer (See page 8). The coating is to be applied to the tablet as an aqueous suspension (see abstract) (see instant claim 10). The dosage form is to be rapidly disintegrating within a period of 15-60 seconds (see  column 3, lines 42-45) (see instant claims 1 and 8). The PVA and the cationic methacrylate polymer are to be combined with cellulose and a disintegrant such as polyvinylpyrrolidone (at least one further excipient) such that the total equals to 100%. (see claim 1) (see instant claim 2). It is noted that both polyvinylpyrrolidone and cellulose are polymers (see instant claims 3 and 22). Coated tablets are to comprise a drug (such as ibuprofen, see Example 1) (see instant claim 11).  Methods for making the coated tablets are described wherein a tablet comprising a pharmaceutical ingredient is coated with the coating composition (see Example 1) (see instant claims 14, 15 and 20).
Nurnberg fails to teach the coating composition as comprising at least 30% by weight of PVA and the  water-insoluble (methacrylate copolymer comprising quaternary ammonium groups is composed of 55-75% by weight of methyl methacrylate, 20-40% by weight of ethyl acrylate and 2-7% by weight of 2-trimethylammoniumethy| methacrylate chloride.
Guimberteau is directed to a coating composition having an anti-crushing property wherein the coating comprises at least one film-forming polymer (A1) (see [0095]) and at least one polymer soluble in gastrointestinal juices (A2) (see [0096]) wherein the film-forming polymer A1 is a copolymer of an acrylic and methacrylic acid ester carrying at least one quaternary ammonium group (e.g. Eudragit RS and/or RL) (see [0102]) and where the gastrointenstial soluble polymer is a nitrogen containing polymer such as polyvinyl alcohol (PVA) (see [0108]). The amount of the A1 (e.g. Eudragit RL) is to range from 10-90% (see [0152]) and the amount of A2 (e.g. PVA) is to 5-50% (see [0153]) (see instant claim 1). 
While Guimberteau teaches 50% as an upper limit (and Nurnberg 20%) for the amount of PVA in their coating, differences in concentration (e.g. at least 80% PVA) does not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A). Given that multiple teachings suggest the desirability of PVA in their coating composition, it would have been within the skill of an ordinary person to manipulate the amount of PVA with a reasonable expectation for success.  
Regarding the composition of the ammonium methacrylate polymer, Fiore is directed to pulsed release sildenafil compositions wherein the composition is in the form of a solid dosage form having a coating the coating comprising Eudragit RS100 (see [0028]). The composition is to comprise Eudragit RS100 which is a copolymer of ethyl methacrylate, methyl methacrylate and trimethyl chloride methacrylate ammonium ethyl copolymer in a ratio of 1:2:0.1 and 1:2:0.2, respectively (see [0058] of Dharmadhikari) (see instant claim 1). It is noted that the ratios expressed overlap with the percentages claimed. As both Nurnberg and Guimberteau both suggest that their coating comprise, generically, Eudragit RS polymers, it would have been obvious to select known polymers from within that genus, such as Eudragit RS 100, with a reasonable expectation for success.
As it pertains to the properties of the coating (e.g. as applied and as a an aqueous dispersion when formulated as a aqueous dispersion (25% solid content at 22oC being less than 200 mPas), there would be a reasonable expectation that the resulting composition yielded by the prior art would produce a composition having viscosity of 200 mPas or less and a barrier properties capable of increasing impurities as measured as lactone to 45 days of storage given the obvious nature of the claimed composition relative to the prior art.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurnberg et al. (US 5288501; of record) in view of Guimberteau et al. (US 2007/0224129; of record) and Fiore et al. (US 2011/0244050; of record), evidenced by Evonik and Dharmadhikari et al. (US 2008/0241238; of record) as applied to claims 1-3, 8, 10, 11 and 14-22 above, and further in view of Hager et al (US 2004/0137054; of record).
Guimberteau fails to teach the coating as being in the form of a powder.
Farrell is directed to enhanced moisture barrier film coating systems and substrates coated therewith. The coating minimizes hydrolytic degradation of moisture-sensitive pharmaceutical actives (see [0037]). The moisture barrier film is to, in general, comprise PVA and a polymer with pH-dependent solubility (see [0019]). The composition may be applied to tablets (see abstract). The moisture barrier coating is to be prepared as a dry powder mixture containing the ingredients and subsequently formulated into an aqueous suspension for use in coating a therapeutic containing tablet (see abstract, Examples and claim 18) (see instant claim 9). Thus, it would have been obvious to formulate the coating composition of Guimberteau as a powder or an aqueous dispersion given that both states of matter were known to be suitable for coating tableted dosage forms. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurnberg et al. (US 5288501; of record) in view of Guimberteau et al. (US 2007/0224129; of record) and Fiore et al. (US 2011/0244050; of record), evidenced by Evonik and Dharmadhikari et al. (US 2008/0241238; of record) as applied to claims 1-3, 8, 10, 11 and 14-22 above, and further in view of Hager et al (US 2004/0137054; of record).
Guimberteau fails to teach the drug being delivered by the dosage form as the acid labile drug atorvastatin
Hager is directed to stable pharmaceutical formulations comprising statins. It is taught that statins, such as atorvastatin, undergo degradation when subject to moisture (see [0046]) and that they may be protected by providing a protective encapsulation onto particles comprising the statin drug (see [0054]). It would have been include atorvastatin into the composition of Farrell because it would be expected that the drug would be protected from moisture and thus protected from degradation. Using a known technique (tamper resistant coating barrier) on a known product (atorvastatin tablets) to yield expected results (protective benefit to the atorvastatin) is evidence of obviousness. See MPEP 2143(I)(D).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites, “…wherein the at least one further excipient is at least one member selected from the group consisting of… a polymer, which other than the polyvinyl alcohol or the water-insoluble (meth)acrylate copolymer…”. The language is slightly unclear. It appears that the claim is intending to clarifying that the polymer is anything except the listed polymers, however, the structure/language of the claim is not so clear so the Examiner seeks a better understanding of what is intended. Clarification of this is requested.
The same issue is present for claim 22.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611